BERANEK, Judge.
This is a plaintiff’s appeal from the dismissal of a complaint against the State of Florida, Department of Transportation. The motion to dismiss was granted on the authority of Cheney v. Dade County, 353 So.2d 623 (Fla. 3d DCA 1977). This case held it was necessary to allege a special duty owed to the plaintiff different from that owed to the general public. The Supreme Court has now reversed the initial Cheney decision in Commercial Carrier Corporation v. Indian River County, and Cheney v. Dade County, 371 So.2d 1010 (Fla.\1979). The áppellee concedes this decision requires reversal of the dismissal. The order of dismissal below is, therefore, reversed and the matter remanded to the trial court for further proceedings consistent with the aforementioned Supreme Court decision.
REVERSED AND REMANDED WITH DIRECTIONS.
DOWNEY, C. J., and CROSS, SPENCER C., Associate Judge, concur.